DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Response to Amendment
The amendment received on 05/10/2022 is acknowledged.  Claims 45, and 58 have been amended.   Claims 45-54, 58-61 and 63-64 are currently pending and have been treated on the merits. 
In light of the amendment to the claims the objection of claim 58 has been obviated. 
Applicant’s arguments regarding the rejection of claims 45 and 58 under 35 U.S.C. 112(b) have been fully considered and found persuasive.  The rejection of the claims under this section is therefore withdrawn.  However a new grounds of rejection is presented below. 
Applicant argues that the prior art rejection under 35 U.S.C. 103, does not render obvious the instantly claimed invention.  The newly added limitations have been addressed below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-54, 58-61 and 63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 45 and 58, and claims dependent thereon, and the limitations “wherein the relative abundance of viable Firmicutes bacteria in the powder is greater than the relative abundance of viable Firmicutes bacteria in a fecal microbiota of the subject prior to the oral administration.” and “wherein the relative abundance of Gammaproteobacteria in the fecal microbiota of the subject is reduced following the oral administration”,  the claims refer “the oral administration”; however, no step of oral administration is claimed.  It is unclear therefore what applicant is claiming.  It appears applicant is claiming an intended result to an intended use of a product produced by the process claimed.  It is unclear how this limits the method of production or the product produced.  It would provide clarity to claim a step of administration.  If additional steps or limitations are required to achieve the claimed intended results of the intended use, further amendment to provide such limitations explicitly would further provide clarity.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45-52, 54, 58-61 and 63-64 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody (W02012016287/IDS submitted) in view of Koga (USPGPub 20070071737/previously cited) as evidenced by Kink (USP 5736139/previously cited) and Ecologix (“Meshto Micron Conversion Chart” Ecologix Systems, 2018, accessed 12/1/2021, available at  https://www.ecologixsystems.com/resources-calculators-mesh-micron/, /previously cited).
Regarding claims 45 and 58 and the limitations “A method comprising: lyophilizing a composition comprising a community of fecal bacterial cells suspended in a diluent, wherein the fecal bacterial cells are not cultured, wherein the diluent comprises a cryoprotectant” and “A method of manufacturing a capsule comprising fecal microbes, the capsule for administering to a subject to treat a Clostridium difficile infection, the method comprising: a. lyophilizing the fecal microbes in the presence of a cryoprotectant, wherein the fecal microbes are uncultured.”  Borody teaches that fecal flora may be isolated or purified directly from a donor without culturing the bacteria (Page 22 Ln 22 –Page 23 Ln 3, Page 26 Ln 20-31). Borody further teaches that the isolated fecal microbiota may be lyophilized (Page 26 Ln 20-Psage 27 Ln 3).  Borody teaches that stabilizers and cryoprotectants such as glycerol and trehalose may be added prior to lyophilization (Page 24 Ln 21-23, Page 28 Ln 10-12, Page 8 Ln 7-11, Page 10 Ln 25-30, Page 14 Ln 24-28).  Borody further teaches that the fecal mater may be extracted with a diluent such as saline (Page 37 Ln 13-20, Page 19 Ln 4-10), and that a solution such as saline may be used to isolate or purify the fecal flora (Page 21 Ln 1-10).   Borody teaches the composition may be formulated as a capsule (Page 22 Ln 5-12, Page 26, Ln 20-30, Page 27 Ln 5-10, Page 28 Ln 2-20). 
Regarding claim 45 and 58 and the limitation “producing a powder from the lyophilized composition, and encapsulating the powder in a capsule to produce a formulation for oral administration.” and “producing a powder from the lyophilized composition, and c. filling the capsule with the powder”, Borody teaches that the lyophilized product may be gently pulverized into a powder and formulated as a capsule, including in a capsule with an enteric coating (Page 26 Ln 20-30, claim 11, Page 22 Ln 5-12, Page 26, Ln 20-30, Page 27 Ln 5-10, Page 28 Ln 2-20).
Regarding claims 45 and 58 and the limitation “the capsule for administering to a subject in need of a treatment for a Clostridium difficile infection,” applicant claims an intended use of the capsule formed by the method, an intended use only limits a composition to the suitability of being used for the intended purpose, and imparts structure only in so much as required for the intended use (See MPEP 2111.02 II), The capsule of Borody is suitable for such a use as it is formulated for oral administration. Further Borody teaches the compositions may be used for treatment of Clostridium difficile infections (Page 3 Ln 25-33, Page 29 Ln 9-20), and thus to a subject in need of treatment. 
Regarding claims 45 and 58 and the limitation “wherein the relative abundance of viable Firmicutes bacteria in the powder is greater than the relative abundance of viable Firmicutes bacteria in a fecal microbiota of the subject prior to the oral administration.” Borody teaches the amount of Firmicutes administered may be in a larger proportion than normally found in situ, i.e. in vivo of the patient (Page 21 Ln 17-27).  
Regarding claims 45 and 58 and the limitation “wherein the relative abundance of Gammaproteobacteria in the fecal microbiota of the subject is reduced following the oral administration” applicant claims an intended result of an intend use of a product made by the claimed method.  The intended use of a composition only limits a composition to the suitability of being used for the intended purpose, and imparts structure only in so much as required for the intended use (See MPEP 2111.02 II).  The composition of Borody is necessarily suitable for oral administration to treat C. difficile infection as Borody teaches the administration of the bacteria for that purpose.  Further as Borody teaches the administration of the same bacteria, in the same relative amount, for the same purpose, the method of producing the product of Borody will inherently result in producing a product capable of producing the same shift in relative abundance of Gammaproteobacteria.  

Regarding claims 45 and 58 and the limitation “wherein the powder is capable of passing through a sieve having a pore size of 0.5 mm” Borody teaches that the lyophilized product may be gently pulverized to form a powder (Page 26 Ln 20-30, claim 11). Borody does not teach the specific method of forming a powder in which the powder is capable of passing through a sieve having a pore size of 0.5 mm.  
This however would have been obvious to one of ordinary skill in the art as the use of sieves to create fine powder of lyophilized live probiotics for administration of lyophilized bacteria is well known in the art of therapeutic formulations of probiotics.  
In the same field of endeavor as formulations of probiotics, Koga teaches that lyophilized cells can be made into a powder using 60 mesh sieve ([0129]). As evidenced by Ecologix, 60 Mesh has a pore size of 250 microns, or 0.25 mm.  As the powder of Koga is formed using this sized mesh, it will necessarily be capable of passing through a sieve having a pore size twice that.  
One of ordinary skill in the art would find it obvious that the process of using a 60 Mesh sieve for the method of pulverizing the lyophilized bacteria into a powder as this technique is known in the field of probiotic formulations.  One of ordinary skill in the art would be motivated to do so to obtain the powder to formulate into capsules as desired by Borody, or to use whatever device was readily accessible or cheapest at the time.  One of ordinary skill in the art would further have a reasonable expectation of success in doing to as it has been used to formulate probiotic powders as taught by Koga. 
Regarding claims 46, 47 and 63 and the limitations “further comprising receiving a stool comprising the community of fecal bacterial cells”, “wherein the stool is from a healthy human donor”, and “further comprising receiving a stool comprising the fecal microbes, wherein the stool is from a healthy human donor”  Borody teaches the fecal flora may be obtained from an individual having healthy or normal flora (Page 22 Ln 22-26), including from the stool of a healthy donor (Page 23 Ln 15-25).
Regarding claim 48 and 52 and the limitations “further comprising mixing the community of fecal bacterial cells with the diluent to produce a suspension“, and “wherein the diluent comprises saline”, Borody further teaches that the fecal mater may be extracted with a diluent such as saline (Page 37 Ln 13-20, Page 19 Ln 4-10), and that a solution such as saline may be used to isolate or purify the fecal flora (Page 21 Ln 1-10).
Regarding claim 49 and the limitation “further comprising filtering the suspension to produce the composition.” Borody teaches that the flora to be administered may be separated from material via filtration (Page 24 Ln 24-30, Page 25 Ln 18- Page 26 Ln 7, Page 8, Ln 18-23, Page 11 Ln 1-5, Page 13 Ln 30-35, see also examples). 
Regarding claims 50, 51, 61 and 64, and the limitations “wherein the cryoprotectant comprises glycerol”, “wherein the cryoprotectant comprises trehalose”, “wherein the cryoprotectant comprises trehalose”, and “further comprising mixing the fecal microbes with the cryoprotectant”,  Borody teaches that stabilizers and cryoprotectants such as glycerol and trehalose may be added prior to lyophilization (Page 24 Ln 21-23, Page 28 Ln 10-12, Page 8 Ln 7-11, Page 10 Ln 25-30, Page 14 Ln 24-28).  
Regarding claim 54, 59 and 60 and the limitations “wherein the capsule comprises an acid-resistant enteric coating”, and “wherein the capsule is for oral administration”,  Borody teaches that the lyophilized product may be gently pulverized into a powder and formulated as a capsule, including in a capsule with an enteric coating (Page 26 Ln 20-30, claim 11).  As evidenced by Kink, enteric coating means a coating which is resistant to acid pH to prevent dissolution of the encapsulated material in the gastric environment (Col 14 Ln 55-65).  As Borody teaches the capsule may comprise an enteric coating, Borody teaches a coating which can be considered acid resistant.  Further as the enteric coating is for surviving gastric conditions, the capsule is orally administered. 

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody and Koga as applied to claims 45-52, 54, 58-61 and 63-64 above, and further in view of Vieites (USPGPub 20120076829/previously cited).
For a discussion of what Borody and Koga teach, see the above section. 
Regarding claim 53 and the limitation “wherein the saline comprises phosphate buffered saline.”, Borody and Koga do not teach that the diluent used to extract fecal bacteria may be saline comprising phosphate buffer, this difference however would have been obvious to one of ordinary skill in the art as Vieites teaches the use of phosphate buffered saline for suspending fecal samples to obtain bacteria in the same field of endeavor and suspending fecal samples to obtain bacteria. 
In the same field of endeavor Vieites teaches that phosphate buffered saline may be used to for fecal suspension ([0231]).  One of ordinary skill in the art would therefore find it obvious that phosphate buffered saline could be used for purposes of extracting and suspending the bacteria from the fecal samples of Borody and Koga, as this type of saline has been used for obtaining bacteria from feces as taught by Vieites.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Vieites demonstrates its use for obtaining bacteria from feces and further Borody teaches the use of saline solutions for this purpose.  One of ordinary skill in the art would be motivated to do so to effectively obtain the fecal flora, or to obtain the fecal flora with which ever solution was readily or commonly available.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657